DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 7 and 11 are allowance.
Regarding claims 1 and  7,  Do et al. (US 2020/0020097 A1) in view of Dewaele (US 2005/0259882 A1) and further view of Chen et al. (US 2019/0332897 A1) teach a method for bone age assessment, comprising:  
receiving, by a bone age assessment system, an image to assess a bone age; 
generating, by the bone age assessment system, feature maps for the received image through convolutional neural networks;
generating, by the bone age assessment system, at least one of proposed regions of interest (ROIs) using the generated feature maps through region proposal networks;
performing, by the bone age assessment system, at least one of ROI pooling in an ROI pooling layer and ROI aligning in an ROI aligning layer using the proposed ROIs and the generated feature maps.
However, the combination of Do, Dewaele and Chen are fail to teach or fairly suggest

performing, by the bone age assessment system, max pooling for the feature vectors using fully connected layers: and
classifying, by the bone age assessment system, bone maturity levels and positions of the proposed ROIs,
wherein the proposed ROIs comprise a plurality of rotated ROIs, which are rotated by a plurality of different angles,
wherein the proposed ROIs are extracted via a two-step ROIs extraction method, in which bounding ROIs (bROIs) are extracted at first for global features from the feature maps, and then the proposed ROIs included in each bROI are extracted,
wherein the ROI aligning is performed for the bROIs whose sizes are increased,
wherein the ROI aligning is performed by binary interpolation, which is calculated for subcells of each of the proposed ROIs by less than a pixel unit at an actual pixel position of the proposed ROIs. and then max pooling is performed for the binary interpolated subcells, and
wherein a value of each subcell in each proposed ROI in the binary interpolation is calculated by weighed sum of pixels in columns surrounding the subcell.


Claims 5 and 11 are allowance as being dependent directly to the independent claims 1 and 7. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIET M DOAN/Primary Examiner, Art Unit 2641